140 Ga. App. 204 (1976)
230 S.E.2d 354
ITT INDUSTRIAL CREDIT COMPANY
v.
CARPET FACTORY, INC. et al.
52696.
Court of Appeals of Georgia.
Argued September 22, 1976.
Decided October 26, 1976.
Lewis N. Jones, for appellant.
Watson, Brown, Foster & Keller, John L. Watson, Jr., for appellees.
BELL, Chief Judge.
In dismissing this appeal the trial court found that the delay in transmitting the record to this court was inexcusable but did not make a finding that the delay was unreasonable. The Supreme Court held in Young v. *205 Climatrol &c. Corp., 237 Ga. 53 (226 SE2d 737) that the provision of the Appellate Practice Act authorizing the trial court to dismiss an appeal for delay (Code Ann. § 6-809 (b)), requires that two elements be present: One, that the delay was unreasonable and two, that it was inexcusable. Since no finding of unreasonableness was made, Young controls here and the judgment dismissing the appeal is reversed.
Judgment reversed. Clark and Stolz, JJ., concur.